Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered May 28, 1991, convicting defendant, after a jury trial, of criminal sale of a *355controlled substance in the third degree, and sentencing him to a prison term of to 9 years, unanimously affirmed.
The trial court properly precluded defense counsel from mentioning defendant’s two prior arrests during summation. The fact that defendant sold imitation heroin on two prior occasions is not relevant to whether he sold heroin on the date in question (see, People v Johnson, 47 NY2d 785). Defense counsel was not precluded from arguing a lack of knowledge defense; the trial cour„t specifically told counsel before summation that the question of whether defendant knew he was selling heroin, or a substance not proscribed, was an issue for the jury to decide. Finally, the record clearly shows that the trial court stressed to the jury the People’s burden of proving that defendant was aware that the substance he was selling was heroin.
We have considered defendant’s remaining contention and find it to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Asch, JJ.